El Juez Asociado Señok Cósbova
emitió la opinión del tri- . bunal.
Cementerio Buxeda, Inc. compró terreno para dedicarlo a un cementerio, solicitó del Comisionado de Sanidad expi-diera el permiso necesario para la construcción del cemen-terio, y encontró que el Comisionado, a pesar de no tener objeción que hacer al proyecto, se negaba a expedir el per-miso por habérselo así requerido la Junta de Planificación, Urbanización y Zoniíicación de Puerto Ilieo. Eadieó enton-ces demanda contra la J anta y el Comisionado, alegando los 'hechos ya expuestos y solicitando un injunction prohibiendo a la Junta intervenir con el Comisionado; y al Comisionado darle intervención alguna a la Junta, en lo relativo al per-miso interesado. Los demandados radicaron moción para desestimar la demanda por no aducir ésta hechos suficientes y por carecer la corte inferior de jurisdicción. La corte inferior declaró sin lugar la moción para desestimar, y es ésa la resolución objeto de revisión en este recurso de certiorari iniciado a tenor del artículo 671A del Código de Enjuicia-miento Civil de Puerto Eico (Ley núm. 82 de 3 de mayo de 1943 (pág. 85)).
Después de expedirse el auto, la legislatura derogó el artículo 671A del Código, de Enjuiciamiento Civil. Invitadas las partes a informar sobre el efecto que esa derogación tiene en cuanto a nuestra jurisdicción para continuar *161conociendo del recurso, ambas partes están conformes en que nuestra jurisdicción no puede ya apoyarse en el artículo derogado, y'sólo puede ejercerse si el recurso está compren-dido entre los de certiorari clásico que autorizan los artícu-los 670 y 671 del Código ele Enjuiciamiento Civil. La Junta recurrente sostiene que se trata de un caso propio para re-visión mediante certiorari clásico, y que debemos resolverlo en sus méritos. La interventora Cementerio Buxeda, Ine.., sin impugnar nuestra jurisdicción para continuar conociendo del caso, sugiere que no es un caso propio para el certiorari clásico y por lo tanto debemos anular el auto y devolver .el caso a la corte inferior.
El caso gira en torno a la impugnación que do la juris-dicción de la corte inferior hace la Junta peticionaria. El certiorari clásico procede para determinar si las actuaciones de cortes inferiores se exceden o no de su jurisdicción. Bravo v. Corte, 60 D.P.R. 272; Pujals Carlo v. Corte, 4-0 D.P.R. 419. Tenemos, por lo tanto, jurisdicción para seguir cono-ciendo del recurso. Y aunque difícilmente consideraríamos propio él expedirlo si se solicitara ahora por primera vez., el hecho es que se expidió el auto, y las partos han infor-mado extensamente, oralmente y por escrito, faltando sólo la decisión de este Tribunal. En esas circunstancias' creemos que los intereses ele las partes litigantes quedarán mejor servidos si continuamos entendiendo del caso y resolvemos las cuestiones planteadas.
La cuestión principal que plantea la Junta peticionaria es que la corte inferior carece de jurisdicción para conocer del caso, ya que la Ley núm. 213 do 12 de mayo do 1942 (Leyes de 1942, (1) pág. 1107), según enmendada por la núm. 155 de 14 de mayo de 1943 (Leyes de 1943, pág. 489) en sn artículo 26 dispone en efecto quo cualquier persona interesada en la aprobación de un plano de lotiíieaeión que? haya desaprobado' la Junta de Planificación, Urbanización y Zonificaeión de Puerto Bico, podrá solicitar la revisión de la *162■decisión de la Junta por esta Corte. Según resolvimos en Picó et als. v. Corte, 65 D.P.R. 888, la jurisdicción de esta Corte para revisar las decisiones de la Junta de Planifica-ción sobre lotificación de acuerdo- con el artículo 26 de la ley ■citada, es exclusiva.
La interventora sostiene que no se trata de un caso de lotificación, por lo que nó es de aplicación el artículo 26 de la Ley núm. 213.
La Ley núm. 213. de 1942, según enmendada, faculta a la Junta de Planificación, Urbanización y Zoniíieación de Puerto Rico para reglamentar la “lotificación” y “zoniíieación” de terrenos en-Puerto Rico. “Lotificación” significa la división .-o subdivisión de una parcela en dos o más' partes para la venta o para una nueva construcción (Artículo 2). “Zoni-:fieaeión” significa la determinación del uso que se permitirá hacer del terreno en distintas zonas o distritos (Artículo 9).
301 artículo 24 de la Ley núm. 213, según enmendado, dis-pone en lo pertinente como sigue:
“Artículo 2A. — Lotíficaciones.—A partir de la fecha de vigencia •de los reglamentos aplicables para lotificacioncs según se dispone en el artículo 10 en la presente, no se hará en Puerto Rico ninguna loti-ftcación de terrenos y no se aceptará para registrarlo ningún plano de lotificación de terrenos, ni se levantará ningún edificio, ni se -venderá o arrendará ningún terreno en áreas urbanas o para urbanizaciones, ni so expedirá ningún permiso, excepto cuando y hasta dónde, se cum-plan dichos reglamentos y hayan sido finalmente aprobados de acuerdo con los mismos por la Junta; . . .”.
Suponiendo, sin resolverlo, que las disposiciones1 de la Ley núm. 213 en cuanto a lotificación se refiere son aplicables a los cementerios, resta determinar si existe un reglamento de la Junta que rija tales lotificaciones. Si existe tal regla-mento, no procede, de acuerdo eou el artículo 24 de la ley, que el Comisionado de Sanidad expida permiso de construc-ción a la interventora basta qué la junta apruebe los planos, *163y la decisión do la Junta aprobando o desaprobando los pla-nos sólo podrá impugnarse mediante el recurso de revisión ■provisto en el artículo 26 do la ley.
La Junta recurrente sostiene que existe un reglamento aplicable a cementerios, el Reglamento de Lotiñcación pro-mulgado el 29 de junio de 1944.4 Dispone el artículo 1 del Reglamento que “toda lotiñcación (urbanización) de terre-nos en Puerto Rico, tanto urbanos como rurales, se regirá por las disposiciones del presente Reglamento-. . . y al igual que la Ley núm. 213 define lotiñcación como la división o subdivisión de un solar, predio o parcela de terreno en dos o más partes para la venta o para una nueva construcción, incluyendo urbanización. Si nos atenemos a la letra'del ar-tículo 1, podría decirse que la definición de “lotiñcación” comprende la división de terreno en parcelas para tumbas. Una lectura de la totalidad del Reglamento, sin embargo, nos convence de que no es-aplicable a cementerios. 'Veamos.
Habla el Reglamento de tres clases de “lotifieaciones”: la división de fincas en la zona rural para fines agrícolas (Artículo 1), la urbanización propiamente dicha, o sea, el desarrollo de terreno para ser poblado (a ésta lo son aplica-bles sustancialmente todos los sesenta artículos del Regla-mento) y la lotiñcación simple (Artículo ,13), o sea, aquella división de terreno para venta o construcción que no exija “la construcción de calles y otras obras de.urbanización”, y para aprobar las cuales no es por lo tanto necesario se pre-sento a la Junta un plano de construcción. Es obvio que los cementerios no caben ni dentro de la primera ni dentro de la última clasificación, pues ni se dedican a fines agrícolas, ni prescinden de calles o paseos y otras construcciones que aconsejan, si no exigen, un plano de construcción. Tampoco caben, a íuiosíto juicio, en la clasificación de urbanizaciones, .según se- desprende del Reglamento. Las obras de urbani-zación, según el artículo 39, por ejemplo, contendrán los si-guientes requisitos: explanación del terreno dedicado a so-*164lares cuando el nivel de los mismos resultase más bajo o con-siderablemente más alto que la rasante de la calle; abaste-cimiento de agua para cada solar; bocas de incendio que no se situarán a una distancia mayor de 185 metros una de otra; alcantarillado de aguas negras para cada solar. El artículo 17 nos dice que la lotificación del terreno se liará en tal forma que cada solar quede provisto con acceso a una calle o ca-rretera pública. El artículo 15 nos dice cuándo la Junta no aprobará una lotificación: cuándo habrá de crear solares que no provean condiciones para edificar, o un ambiente saluda-ble para la vivienda; cuándo.la demanda para tal lotifiea-ción no justifique su desarrollo inmediato, y cuándo el uso del terreno no se ajusta a las ordenanzas vigentes de zoni-ñeación(1) Los artículos 16 al 33, inclusive, tratan de las calles, aceras, callejones, senderos, servidumbres, encintados, cunetas, pendientes, curvas, rectas y encrucijadas, y el 34 del tamaño de-las manzanas, de toda urbanización. El artículo 37 habla de las escuelas, parques y campos de recreo y de-porte en las urbanizaciones, y dispone que por lo menos el cinco por eiento del área total de toda lotificación se reser-vará y dedicará legalmente para fines recreativos. El ar-tículo 38 habla, de la designación y numeración de calles y solares.
Hemos mencionado algunos de los artículos del Regla-mento contentivos de disposiciones especialmente aplicables ál ordenamiento del terreno que usan los hombres para vi-vir, moverse y trabajar y especialmente inaplicables,al orde-namiento de un camposanto. La lectura de la totalidad del Reglamento sólo confirma la impresión que dan estos artícu-los de que el Reglamento no es aplicable a la distribución in-terna del terreno dedicado a un cementerio, como tampoco es ni pretende serlo, aplicable a la distribución interna de te-rreno dedicado a hospitales, escuelas, universidades y otras instituciones.
*165Francamente, no sabemos, ni nos dice la Junta, en qué forma aplicaría, o podría aplicar el Reglamento de Lotifica-ción si se le presentara para su. aprobación un plano de un cementerio. Las normas y requisitos que fija el Reglamento no serían aplicables. Tendría la Junta que proceder* por primera vez a fijar normas y requisitos mínimos para un cementerio, normas y requisitos que fueran, aplicables a ce-menterios en general. En otras palabras, tendría que adop-tar el reglamento para cementerios que hoy no tiene.
No es necesario que resolvamos si la Junta tiene la fa-cultad, de acuerdo con la Ley núm. 213, según enmendada, para reglamentar el ordenamiento interno del terreno de un cementerio. Como ya hemos indicado, tampoco está envuelta en este caro la facultad de la Junta para zoniñear. Lo único que resolvemos es que la Junta no ha reglamentado la dis-tribución interna de los terrenos de los cementerios, o sea, lo que podría llamarse la lotificación de esos terrenos si es que se trata de una lotificación según se define la palabra en la Ley mim.- 213.
No habiendo reglamento de la Junta aplicable al caso, no es de aplicáeión el artículo 24 de la Ley núm. 213 que pro-híbe se expida permiso de construcción excepto cuando y hasta donde se cumplan los reglamentos de la Junta, ni tam-poco es aplicable el artículo 28 de la ley que permite la re-visión ante esta corte de las decisiones de la Junta apro-bando o desaprobando planos de lotificación, ya que ni la Junta ha resucito nada ni se trata de un caso en que se ne-cesite la aprobación de planos pór la Junta.
No erró por lo tanto la corte inferior al determinar que tenía jurisdicción para conocer del caso.
La Junta recurrente plantea otra cuestión en este recurso: que de la demanda de Cementerio Buxeda, Jnc., apa-rece que la demandante no tiene capacidad para demandar, por haber sido organizada con el propósito de comprar y vender bienes inmuebles, en violación de la Resolución Con-*166junta del Congreso de Estados Unidos de mayo 1, 1900. De la demanda resulta que la corporación demandante se creó con el fin de adquirir, construir, operar y mantener' uno o más cementerios en Puerto Bieo. Arguye la recurrente que no se puede desarrollar y mantener un cementerio sin ena-jenar el terreno. No estamos de acuerdo. Una iglesia no enajena su terreno o parte de su edificio por el hedió de que en ella se entierren cadáveres. Ni creemos que al verificarse un entierro en el Cementerio Nacional de Arlington, por ejemplo, pueda decirse que ol gobierno enajena sn terreno. No es esencial, pues, al desarrollo de un cementerio el ena-jenar terreno, aun cuando comúnmente se haga. De la de-manda no aparece que la corporación se proponga enajenar el terreno. Por lo tanto, aun suponiendo, sin resolverlo, que la prohibición de la Resolución Conjunta de 1 de mayo de 1900 sea aplicable a una corporación que se dedique exclu-sivamente a explotar un cementerio y como incidente de ese negocio enajene parcelas para tumbas, no puede decirse que de la demanda surja que la demandante haya violado el es-tatuto citado, y mucho menos que carezca de capacidad para demandar.

Por los fundamentos expuestos, debe anularse el mito expedido y devolverse el caso a la corte inferior.


 Esta última disposición no es pertinente al caso de autos, por no estar envuelta la aplicación de ninguna ordenanza de zonifieaeión.